DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on .
Claims  are currently pending and have been examined.
Response to Arguments and Amendments
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered and are persuasive. As Claims 19-20 have been cancelled by applicant, the rejection has been withdrawn. 
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered but are not found persuasive.  Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
The examiner specifically notes that amended limitation “comprising a measure of a variation in revolution rate of the rear axle of the vehicle” is very clearly taught by the Kasai et al. reference as follows.   (¶¶; “From the obtained acceleration G, a corresponding assist torque correction coefficient Kg is called by the front-rear G correction gain map 25 and output. Then, after the basic assist force Tm and the correction coefficient Kv based on the vehicle speed are multiplied and corrected by the multiplier 26, the multiplier 29 further multiplies the correction coefficient Kg based on the acceleration G to obtain the final assist torque Ta, The assist means 6 is controlled so that this Ta is given.” ; “This embodiment is different in that the acceleration G of the vehicle 1 is directly obtained from the G sensors 12a and 12b installed in the vehicle 1, not from the outputs of the vehicle speed sensors 11a to 11d. The G sensors 12a and 12b are preferably installed in the front part and the rear part of the vehicle 1, respectively. In this embodiment as well, as in the first embodiment, the driver can obtain a desired steering feeling regardless of the acceleration/deceleration of the vehicle. It is not necessary to provide two G sensors, and one G sensor may be provided at an appropriate place.”);
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Kasai does not disclose, teach, or fairly suggest to measure the revolution rate of a rear axle and use that information to correct the assistant torque.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Kasai et al. (JP 2000142442A), hereinafter “Kasai et al”.
Regarding Claim , 
 disclose:
A method for controlling an electrically powered steering assistance system for a front axle of a vehicle,
the method comprising:
receiving a signal indicative of a present vehicle acceleration magnitude (¶¶, 0017-0019, 0021; “The acceleration of the vehicle may be calculated on the basis of the vehicle speed or may be detected by an acceleration sensor.”) comprising a measure of a variation in revolution rate of the rear axle of the vehicle (¶¶; “From the obtained acceleration G, a corresponding assist torque correction coefficient Kg is called by the front-rear G correction gain map 25 and output. Then, after the basic assist force Tm and the correction coefficient Kv based on the vehicle speed are multiplied and corrected by the multiplier 26, the multiplier 29 further multiplies the correction coefficient Kg based on the acceleration G to obtain the final assist torque Ta, The assist means 6 is controlled so that this Ta is given.” ; “This embodiment is different in that the acceleration G of the vehicle 1 is directly obtained from the G sensors 12a and 12b installed in the vehicle 1, not from the outputs of the vehicle speed sensors 11a to 11d. The G sensors 12a and 12b are preferably installed in the front part and the rear part of the vehicle 1, respectively. In this embodiment as well, as in the first embodiment, the driver can obtain a desired steering feeling regardless of the acceleration/deceleration of the vehicle. It is not necessary to provide two G sensors, and one G sensor may be provided at an appropriate place.”);
determining a present degree of steering assistance provided by the electrically powered steering assistance system to the front axle of the vehicle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
adjusting the present degree of steering assistance by an adjustment factor based on the present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
evaluating the present vehicle acceleration magnitude in relation to a predetermined relationship between vehicle acceleration magnitudes and adjustment factors () (¶¶),
wherein the adjustment factor is determined based on the result of the evaluation (¶¶; “The correction coefficient Kg of the corresponding assist torque is called from the obtained acceleration G by the front-rear G correction gain map 25 and is output. Then, correction is performed by multiplying the correction coefficient Kv by the basic assist force Tm and the vehicle speed by a multiplier 26, and further by multiplying the correction coefficient Kg by an acceleration G by a multiplier 29 to obtain a final assist torque, and the assist means 6 is controlled so as to be imparted with Ta.”).
Regarding Claim , 
 disclose:
wherein adjusting the present degree of steering assistance by an adjustment factor is a scaling of the present degree of steering assistance by the adjustment factor (¶¶).
Regarding Claim , 
 disclose:
wherein, in response to the signal indicating a positive acceleration, the adjustment in the present degree of steering assistance is a reduction in the degree of steering assistance in relation to the present degree of steering assistance () (¶¶).
Regarding Claim , 
 disclose:
wherein, in response to the signal indicating a negative acceleration, the adjustment in the present degree of steering assistance is an increase in the degree of steering assistance in relation to the present degree of steering assistance () (¶¶).
Regarding Claim , 
 disclose:
wherein the signal indicative of the present vehicle acceleration magnitude indicates a measure of the vehicle acceleration (¶¶).  
Regarding Claim , 
 disclose:
wherein the present degree of steering assistance is a present amount of steering torque provided by the electrically powered steering assistance system to the front axle wheels of the vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein the vehicle acceleration is a longitudinal acceleration of the vehicle (¶¶).
Regarding Claim , 
 disclose:
An electrically powered steering assistance system for a front axle of a vehicle,
the system comprising:
an electric motor connectable to a steering rack of a front axle of a vehicle for providing an assist steering torque to front wheels of the front axle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
a control unit () configured to control the electric motor to provide variable degree of steering assist torque depending on a present vehicle acceleration magnitude (¶¶) comprising a measure of a variation in a revolution rate of a rear axle of the vehicle (¶¶; “From the obtained acceleration G, a corresponding assist torque correction coefficient Kg is called by the front-rear G correction gain map 25 and output. Then, after the basic assist force Tm and the correction coefficient Kv based on the vehicle speed are multiplied and corrected by the multiplier 26, the multiplier 29 further multiplies the correction coefficient Kg based on the acceleration G to obtain the final assist torque Ta, The assist means 6 is controlled so that this Ta is given.” ; “This embodiment is different in that the acceleration G of the vehicle 1 is directly obtained from the G sensors 12a and 12b installed in the vehicle 1, not from the outputs of the vehicle speed sensors 11a to 11d. The G sensors 12a and 12b are preferably installed in the front part and the rear part of the vehicle 1, respectively. In this embodiment as well, as in the first embodiment, the driver can obtain a desired steering feeling regardless of the acceleration/deceleration of the vehicle. It is not necessary to provide two G sensors, and one G sensor may be provided at an appropriate place.” 
Regarding Claim , 
 disclose:
wherein, responsive to the present vehicle acceleration being a positive acceleration, the control unit is configured to control the electric motor to reduce the steering assist torque by an adjustment factor based on the present vehicle acceleration magnitude () (¶¶).
Regarding Claim , 
 disclose:
wherein, responsive to the present vehicle acceleration being a negative acceleration, the control unit is configured to control the electric motor to increase the steering assist torque by an adjustment factor based on the present vehicle acceleration magnitude () (¶¶).
Regarding Claim , 
 disclose:
A vehicle comprising the system according to claim 10 (¶¶) ().
Regarding Claim , 
 disclose:
A control unit arranged to control an electrically powered steering assistance system for a front axle of a vehicle,
wherein the control unit is configured to:
receive a signal indicative of a present vehicle acceleration magnitude (¶¶, 0017-0019, 0021; “The acceleration of the vehicle may be calculated on the basis of the vehicle speed or may be detected by an acceleration sensor.”) comprising a measure of a variation in revolution rate of the rear axle of the vehicle (¶¶; “From the obtained acceleration G, a corresponding assist torque correction coefficient Kg is called by the front-rear G correction gain map 25 and output. Then, after the basic assist force Tm and the correction coefficient Kv based on the vehicle speed are multiplied and corrected by the multiplier 26, the multiplier 29 further multiplies the correction coefficient Kg based on the acceleration G to obtain the final assist torque Ta, The assist means 6 is controlled so that this Ta is given.” ; “This embodiment is different in that the acceleration G of the vehicle 1 is directly obtained from the G sensors 12a and 12b installed in the vehicle 1, not from the outputs of the vehicle speed sensors 11a to 11d. The G sensors 12a and 12b are preferably installed in the front part and the rear part of the vehicle 1, respectively. In this embodiment as well, as in the first embodiment, the driver can obtain a desired steering feeling regardless of the acceleration/deceleration of the vehicle. It is not necessary to provide two G sensors, and one G sensor may be provided at an appropriate place.”;
determine a present degree of steering assistance provided by the electrically powered steering assistance system to the front axle of the vehicle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
adjust the present degree of steering assistance by an adjustment factor based on the present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
connectable to an inertial measurement unit for receiving the signal indicative of present acceleration magnitude of the vehicle as a measure of a vehicle acceleration value (¶¶).
Regarding Claim , 
 disclose:
wherein the control unit is connected to an electric motor of the electrically powered steering assistance system for providing instruction signals to the electric motor for adjusting the degree of steering assistance (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747